DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mixture" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this “mixture” refers back to the first mixture, the second mixture, the third mixture or some other mixture.  For the purposes of this action, it is being treated as if it refers back to the first mixture. Claims 2-17 are rejected for their dependency from claim 1.
Claim 1 recites the limitation "the emissive layer" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, “the emissive layer” is being treated as if it refers back to the organic layer, based on ¶ 0078 of the specification.  However, it is not clear that the organic layer is necessarily the emissive layer; clarification of the claim language is required.  Claims 2-17 are rejected for their dependency from claim 1.
Claim 1 recites the formation of a film from the second mixture at lines 12-17.  There is no recitation of where this film is formed.  The disclosure only supports forming this film on the same substrate having a first electrode as the organic layer, but it is not clear from the current claim language is that is required.  Based on the specification, it appears that the film formed from the second mixture is a sublayer of the same emissive layer formed from the first mixture, but it is not clear that the applicant intends this to be the scope of the claim.
Claim 1 recites the formation of a film from the third mixture at lines 18-22.  There is no recitation of where this film is formed.  The disclosure only supports forming this film on the same substrate having a first electrode as the organic layer, but it is not clear from the current claim language is that is required.  Based on the specification, it appears that the film formed from the third mixture is a sublayer of the same emissive layer formed from the first mixture, but it is not clear that the applicant intends this to be the scope of the claim.
Claim 15 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this “mixture” refers back to the first mixture, the second mixture, the third mixture or some other mixture.  For the purposes of this action, it is being treated as if it refers back to the first mixture.
Claim 16 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this “mixture” refers back to the first mixture, the second mixture, the third mixture or some other mixture.  For the purposes of this action, it is being treated as if it refers back to the first mixture.
Claim 17 recites the limitation "the mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this “mixture” refers back to the first mixture, the second mixture, the third mixture or some other mixture.  For the purposes of this action, it is being treated as if it refers back to the first mixture.
Allowable Subject Matter
	If the above rejections under § 112 are rectified, the claims would be in condition for allowance.
The closest prior art is Adamovich et al. (US 2013/0112952).  Adamovich teaches a process of forming an organic light emitting device by evaporating a mixture comprising first and second compounds having evaporation temperature within 10˚C of each other to form an organic emissive layer on a first electrode (¶¶ 0032-0033, 0168, Tables 1 and 2).  Adamovich fails to teach including a third compound wherein when the first compound and the third compound are made into a third mixture in which the first compound has a concentration C1” and a film is formed by evaporating the third mixture in a container in a high vacuum deposition tool under the first deposition condition onto a surface positioned at a predetermined distance from the third mixture, the first compound has a concentration C2” in the film thus formed.
US 2014/0231769 and US 2004/0016907 are also cited for teaching similar processes.  However, neither reference remedies the deficiencies of Adamovich.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712